Dore, J.
(dissenting). The basis of the summary proceeding was that the tenant was violating a substantial obligation of the lease in permitting persons other than the immediate members of her family to occupy the apartment. The record shows that this violation was not restricted to only one occasion. The tenant admits in her verified statement that “ from time to time, during the housing shortage * * * I had taken in Ex-G-I’s, who shared my apartment with me temporarily * * *.”
The majority opinion rejects the ruling of the commission that a tenant who permits others to share the apartment does not violate a substantial obligation of the tenancy. If we hold as a matter of law that the action was a violation of a substantial obligation of the lease, the refusal by the commission was clearly illegal and arbitrary, as the learned Special Term found, and we should not confirm it.
Accordingly, we dissent and vote to annul the determination of the commission and to direct it to issue a certificate of eviction forthwith.
Peck, P. J., Glennon and Callahan, JJ., concur in Per Curiam opinion; Dore, J., dissents in opinion in which Cohn, J., concurs.
Order reversed, with $20 costs and disbursements to the appellant, and petitioner’s application denied. Settle order on notice.